t c no united_states tax_court neil jerome proctor petitioner v commissioner of internal revenue respondent docket no filed date p and his spouse s divorced in date the divorce decree required p and s to share equally their children’s uninsured medical and dental costs the divorce decree also required p pursuant to the uniformed_services former spouses’ protection act u s c sec to pay sec_25 percent of his military retirement pay the divorce decree did not indicate whether the payments with respect to p’s military retirement should be included in gross_income or deducted as alimony or whether such payments were to terminate upon the death of s p paid s dollar_figure in and deducted the entire amount as alimony r determined in a notice_of_deficiency that the payments were not alimony and therefore were not deductible held p’s payments to s relating to his children’s dental bills are pursuant to sec_71 child_support held further p’s payments to s relating to her share of his military retirement pay are alimony and therefore deductible pursuant to sec_215 neil jerome proctor pro_se pamela l mable for respondent opinion foley judge the issues for decision are what portion of certain lump-sum payments made pursuant to a divorce decree qualifies as child_support and what portion qualifies as alimony background petitioner and liza holdman ms holdman who were married in had two children dianne and kimberly on date the superior court of pulaski county georgia superior court entered a final judgment and decree divorce decree terminating petitioner and ms holdman’s marriage the divorce decree required petitioner to pay dollar_figure per month in child_support maintain medical and dental insurance for each child and share equally with ms holdman any medical and dental cost sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended not covered by insurance the divorce decree also required petitioner who was an active member of the u s navy at the time of the divorce to pay ms holdman pursuant to the uniformed_services former spouses' protection act usfspa u s c sec percent of his disposable retirement pay retirement payments on date petitioner retired from the u s navy in august of the same year petitioner began receiving his retirement pay but he failed to make payments to ms holdman as set forth in the divorce decree on date ms holdman initiated a contempt proceeding against petitioner for his failure to comply with the divorce decree the superior court on date ordered the june order petitioner to pay dollar_figure relating to the children’s past dental bills the june order also required petitioner to pay dollar_figure a month relating to his portion of kimberly’s then-current dental bills and dollar_figure per month representing ms holdman’s share of petitioner’s retirement pay petitioner failed to comply with the order in response ms holdman initiated three additional contempt proceedings on date the superior court issued an order the december order that required petitioner to comply with the june order and decreased the retirement payments to dollar_figure per month pursuant to the december order petitioner paid dollar_figure on date representing his first payment for his children’s uninsured dental expenses and ms holdman’s share of his retirement pay petitioner followed that payment in with six additional payments of dollar_figure ie totaling dollar_figure of the dollar_figure paid_by petitioner in dollar_figure was for his children’s uninsured dental expenses in date petitioner filed a federal_income_tax return relating to and deducted as alimony dollar_figure in a statutory_notice_of_deficiency dated date and relating to respondent disallowed petitioner’s alimony deduction on date while residing in eastman georgia petitioner filed his petition with the court discussion petitioner deducted as alimony the entire dollar_figure paid to ms holdman in we must determine what portion if any of this amount was attributable to child_support and what portion if any was attributable to alimony petitioner contends that the entire amount is alimony and is therefore deductible respondent contends that none of the amount is deductible because part of it is child_support and the remaining portion relating to ms holdman’s share of petitioner’s retirement pay is a division of marital property and does not qualify as alimony i child_support an individual may generally deduct payments made to a spouse during the taxable_year to the extent those payments are alimony includable in the spouse’s gross_income see sec_215 and b any payment which the terms of the divorce decree fix as a sum payable for the support of children is not alimony see sec_71 if any payment is less than the amount specified in the divorce decree to the extent the payment does not exceed the amount required to be paid for child_support such amount shall be considered support see sec_71 pursuant to the divorce decree petitioner was required to pay ms holdman dollar_figure by the end of with respect to his children’s uninsured medical_expenses and ms holdman’s share of his retirement pay ie dollar_figure relating to his children’s uninsured medical_expenses and dollar_figure relating to ms holdman’s share of his retirement pay petitioner started making payments in in that year petitioner made lump-sum payments to ms holdman totaling dollar_figure ie dollar_figure less than the amount required pursuant to the divorce decree accordingly dollar_figure of the dollar_figure paid_by petitioner in is pursuant to sec_71 child_support and cannot be deducted as alimony see 21_tc_275 we must determine whether the remaining dollar_figure is alimony ii alimony respondent contends that the retirement payments are part of a property settlement and do not qualify as alimony an individual may generally deduct payments made to a spouse during the taxable_year to the extent that those payments are alimony includable in the spouse’s gross_income see sec_215 and b sec_71 requires amounts received as alimony to be included in gross_income in order to qualify as alimony payments must meet the requirements of sec_71 through d ms holdman received the retirement payments pursuant to a divorce decree thus such payments meet the requirements of sec_71 in addition petitioner and ms holdman resided in separate households at the time the payments were made thus such payments also meet the requirements of sec_71 respondent contends that the retirement payments do not however meet the requirements of sec_71 and d sec_71 requires that the divorce instrument not designate such payment as a payment which is not includible in gross_income under this section and not allowed as a deduction under sec_215 respondent contends that this prong is not met because the divorce decree refers to the payments as part of a division of the marital property the classification of a payment as part of the division of marital property does not however preclude the payment from being alimony see 82_tc_573 stating that labels attached to payments mandated by a decree of divorce or marriage settlement agreement are not controlling while the designation need not mimic the statutory language of sec_71 and sec_215 the requirements of subparagraph b will generally be met if there is no clear explicit and express direction in the divorce decree stating that the payment is not to be treated as alimony see 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir the divorce decree does not contain such language accordingly the retirement payments meet the requirements of sec_71 sec_71 provides that there must be no liability for the payor to make such payments or for the payor to make substitute_payments after the death of the payee spouse respondent contends that the retirement payments fail to meet the requirements of sec_71 because the divorce decree does not state whether such payments will terminate upon the death of ms holdman in congress amended sec_71 specifically to remove the requirement that a divorce instrument expressly state that the liability terminates upon the death of the payee spouse see tax_reform_act_of_1986 publaw_99_514 sec b 100_stat_2853 consequently sec_71 is satisfied if the liability ceases upon the death of the payee spouse by operation of law cf notice_87_9 1987_1_cb_421 the divorce decree provides that the retirement payments were ordered pursuant to the usfspa which states that payments from the disposable retired pay of a member pursuant to this section shall terminate in accordance with the terms of the applicable court order but not later than the date of the death of the member or the date of the death of the spouse or former spouse to whom payments are being made whichever occurs first u s c sec d accordingly the retirement payments will terminate by operation of law on the date that either petitioner or ms holdman dies whichever occurs first moreover the usfspa provides that notwithstanding any other provision of law this section does not create any right title the usfspa provides that a former spouse may serve upon the secretary of uniformed_services the divorce decree ordering payments pursuant to the usfspa after receipt of such service the payments are made directly to the member’s spouse see u s c sec d while ms holdman did not serve the secretary with a copy of the divorce decree or receive payments directly from the secretary the payments were ordered as authorized under the uniformed_services former spouses’ act prior to enactment of the usfspa former spouses had no right to receive a portion of a member’s military retirement pay see 453_us_210 the usfspa was enacted to allow courts to award spouses and former spouses an interest in a member’s military retirement pay see s rept or interest which can be sold assigned transferred or otherwise_disposed_of including by inheritance by a spouse or former spouse u s c sec c petitioner has no liability to make such retirement payments after the death of ms holdman thus the retirement payments meet the requirements of sec_71 the retirement payments meet the requirements of sec_71 and pursuant to sec_215 petitioner is entitled to a deduction of dollar_figure for alimony payments contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate decision will be entered in eatinger v commissioner tcmemo_1990_310 witcher v commissioner tcmemo_2002_292 and 359_f3d_352 4th cir affg tcmemo_2002_198 the court treated military retirement payments as property taxable to the former spouse in those cases the court concluded that the payments were includable in the former spouse’s gross_income pursuant to sec_61 but did not address whether the payments qualified as alimony pursuant to sec_71 conversely in baker v commissioner tcmemo_2000_164 the court agreed with respondent that the military retirement payments received by a former spouse qualified as alimony pursuant to sec_71
